DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 16, 2021.  Claims 1 – 19 are pending and examined below.

Response to Arguments

Applicant’s arguments, filed on June 16, 2021, with respect to the rejection of claims 1 - 19 under 35 U.S.C. § 102 and 103 have been fully considered.


On page 7 of the applicant’s response, the applicant argues that Vladimerou does not teach “obtaining one or more historical data points of vehicle state and vehicle location pairs from a database.”

Examiner respectfully disagrees with this assertion.  Vlad discusses a database which is selected based upon a designation of the shape and appearance of external objects to the vehicle.  Examiner interprets that Vlad’s system could the target vehicle as an external object to the vehicle.  Vladimerou further defines historical data points of the vehicle state and the vehicle location pairs by real-time tracking of vehicles, primarily by a described vehicle-to-vehicle data exchange in which the host vehicle 101 the operations computing system 104 can be configured to monitor and communicate with the vehicle 108 and/or its users to coordinate a vehicle service… operations computing system 104 can manage a database that includes data including state data associated with the state of one or more objects including one or more objects external to the vehicle 108. The state data can include a location of an object ( e.g., a latitude and longitude of an object detected by the one or more sensors 114 of the vehicle 108), the state of a vehicle (e.g., the velocity, acceleration, and/or location of the vehicle 108), or the state of objects external to a vehicle (e.g., the physical dimensions, velocity, acceleration, heading, location, position, shape, and/or appearance of one or more objects external to the vehicle.”)

Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 – 7, 10 - 13, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0154895 A1 to CHAE et al. (herein after "Chae") in view of U.S. Patent Application Publication No. 2017/0197549 A1 to VLADIMEROU et al. (herein after "Vladimerou"), and further in view of U.S. Patent Application Publication No. 2019/0232960 A1 to YOKOTA. (herein after "Yokota").

As to Claim 1,
Chae is considered to disclose a method (see Figs. 1 - 3, 5 - 7, and ¶0027, "a following vehicle ( e.g., each of the remaining vehicles 10-2 to 10-5) travels while maintaining a preset following distance dl from a preceding vehicle, and the preset distance dl may be previously set by considering factors such as the purpose of group cruise or speed limit of the path the plurality of group-cruise vehicles 10-1 to 10-5 are traveling on following vehicles) 10-2 to 10-5 may follow their preceding vehicles while maintaining the preset following distance d1"), comprising: 
obtaining state sensor information and location sensor information of a target vehicle (see Figs. 1 - 3, 5 - 7, ¶0006, ¶0010, and ¶0035.  In particular, see Fig. 3 (120) and (140)

    PNG
    media_image1.png
    576
    472
    media_image1.png
    Greyscale


the state sensor information indicative of a vehicle state of the target vehicle, the location sensor information indicative of a location of the target vehicle (see ¶0010, and ¶0035, "The position information may include, for example, GPS information about the target vehicle 11, and the state information may include information about, for example, malfunction of components (such as a battery, motors, or sensors) of the target vehicle 11."  See also Abstract.)
Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle discusses comparing the vehicle state of the target vehicle and the location of the target vehicle to one or more data points of vehicle state and vehicle location pairs.  (See Figs. 1, 5, 7, ¶0011, ¶0045, ¶0049.  In particular, see Fig. 5 (S113),

    PNG
    media_image2.png
    384
    385
    media_image2.png
    Greyscale


See Fig. 3, and ¶0045, “The target vehicle malfunction detector 140 may detect whether the target vehicle 11 is in an abnormal state based on the driving information 

    PNG
    media_image3.png
    294
    999
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    652
    436
    media_image4.png
    Greyscale

See Fig. 7 (S131, S135, S137, and S139), Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle teaches points of vehicle state and vehicle pairs.)
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein it obtains one or more historical data points of vehicle state and vehicle location pairs from a database;
compares the vehicle state of the target vehicle and the location of the target vehicle to the one or more historical data points the vehicle state and the vehicle location pairs.  Emphasis added.
determines a behavior prediction of the target vehicle through determining potential state changes of the target vehicle; and 
controls a vehicle system based on the behavior prediction of the target vehicle.
Therefore, Vladimerou and Yokota are introduced to combine with Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, in order to cure the gaps that Chae has in disclosing the claimed invention.
In Vladimerou’s work, he presents a collision avoidance system wherein the host vehicle tracks, via a line of sight sensor, a preceding vehicle traversing directly ahead of the host vehicle in the estimated road-lane and detects a speed of a slowest remote vehicle of the at least one identified remote vehicles. The host vehicle predicts a motion of the preceding vehicle based on the detected speed of the slowest remote vehicle and an inter-vehicle distance.  (See Figs. 1 – 3, and Abstract.)
Vladimerou further teaches obtaining one or more historical data points of vehicle state and vehicle location pairs from a database (See Figs. 1 – 3, and ¶0028, ¶0039, ¶0078, and ¶0080.  In particular, see ¶0028, “The vehicle computing system can process, generate, access (e.g., send and/or receive) one or more signals and/or data, including signals and/or data exchanged with various vehicle systems, vehicle components, other vehicles… can access data and/or information by obtaining and/or retrieving the data and/or information (e.g., actively accessing data) from another computing system and/or computing device; and/or receiving, being sent, and/or being the one or more historical data points the vehicle state and the vehicle location pairs.  (Figs. 1 – 3, and ¶0028, ¶0039, ¶0078, and ¶0080.  In particular, see ¶0028, and ¶0078.  See ¶0080, “the operations computing system 104 can be configured to monitor and communicate with the vehicle 108 and/or its users to coordinate a vehicle service… operations computing system 104 can manage a database that includes data including state data associated with the state of one or more objects including one or more objects external to the vehicle 108. The state data can include a location of an object ( the state of objects external to a vehicle (e.g., the physical dimensions, velocity, acceleration, heading, location, position, shape, and/or appearance of one or more objects external to the vehicle”  Emphasis added.
Examiner interprets that Vlad’s system could the target vehicle as an external object to the vehicle.  Vladimerou teaches where the state of the “objects external to the vehicle”, in other words, other vehicles, comprising vehicle pairs, their states could also be determined and compared.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, with the historical database of vehicle state and location pairs, as taught by Vladimerou.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

In Yokota’s work, he presents a vehicle control apparatus which comprises a target vehicle determination system, wherein the determination is based upon a target vehicle preceding a host vehicle, and further on the behavior of that preceding vehicle, and wherein consideration is made for the host vehicle to pass the preceding vehicle, respective to associated risks in comparison with the passing aspect, and a controller 
Yokota further teaches determining a behavior prediction of the target vehicle through determining potential state changes of the target vehicle (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0022); and controls a vehicle system based on the behavior prediction of the target vehicle.  (See Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is configured to determine whether or not it is possible to pass the preceding vehicle, on the basis of outputs of the preceding vehicle position / speed predictor 15, the host vehicle speed detector 13, and the host vehicle position detector 14. The passing possibility determinator 16 is configured to determine that it is possible to pass the preceding vehicle if a passing possibility condition is satisfied,"  See ¶0035, "in the step S106, if it is determined that it is not possible to pass to pass the preceding vehicle (the step S106: No), the vehicle controller 19 controls the vehicle 1 in such a manner that the vehicle 1 follows the preceding vehicle while keeping a predetermined inter-vehicle distance (step S109). Then, the step S101 is performed again after a lapse of a predetermined time.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Chae’s cruise control following system, with the vehicle control system, controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 4,
Modified Chae substantially discloses the method of claim 1, wherein the target vehicle is a vehicle in front of the vehicle system.  (See Figs. 1 - 3, 5 - 7, and ¶0027, "a following vehicle ( e.g., each of the remaining vehicles 10-2 to 10-5) travels while maintaining a preset following distance dl from a preceding vehicle, and the preset distance dl may be previously set by considering factors such as the purpose of group cruise or speed limit of the path the plurality of group-cruise vehicles 10-1 to 10-5 are traveling on. following vehicles) 10-2 to 10-5 may follow their preceding vehicles while maintaining the preset following distance d1.") 
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises, 
reducing a speed of the vehicle system for the behavior prediction being indicative of deceleration of the target vehicle.
Yokota, on the other hand, teaches wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is configured to determine whether or not it is possible to pass the preceding vehicle, on the basis of outputs of the preceding vehicle position / speed predictor 15, the host vehicle speed detector 13, and the host vehicle position detector 14. The passing possibility determinator 16 is configured to determine that it is possible 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Chae’s cruise control following system, with the vehicle control system, controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are 

As to Claim 5,
Modified Chae substantially discloses the method of claim 1, wherein the target vehicle is the vehicle system.  (See Figs. 1 - 3, 5 - 7, and ¶0027, "a following vehicle ( e.g., each of the remaining vehicles 10-2 to 10-5) travels while maintaining a preset following distance dl from a preceding vehicle, and the preset distance dl may be previously set by considering factors such as the purpose of group cruise or speed limit of the path the plurality of group-cruise vehicles 10-1 to 10-5 are traveling on following vehicles) 10-2 to 10-5 may follow their preceding vehicles while maintaining the preset following distance d1.")
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises, 
for the behavior prediction indicative of the vehicle system heading towards a portion of a travel route in which speed is reduced, 
reducing the speed of the vehicle system based on the location of the target vehicle.
Yokota, on the other hand, teaches wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility 


As to Claim 6,
Modified Chae substantially discloses the method of claim 1.
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein the controlling a vehicle system based on the behavior prediction of the target vehicle comprises 
providing a notification in the vehicle system indicative of control being initiated before controlling the vehicle system.
Conversely, Yokota teaches wherein the controlling a vehicle system based on the behavior prediction of the target vehicle (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is configured to determine whether or not it is possible to pass the preceding vehicle, on the basis of outputs of the preceding vehicle position / speed predictor 15, the host vehicle speed detector 13, and the host vehicle position detector 14. The passing possibility determinator 16 is configured to determine that it is possible to pass the preceding vehicle if a passing possibility condition is satisfied,"  See ¶0035, "in the step S106, if it 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Chae’s cruise control following system, with a notification apparatus before controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 7,
Chae is considered to disclose a processor having memory for executing instructions (see Fig. 3 and ¶0094) for a vehicle control system (see Figs. 1 - 3, 5 - 7, and ¶0027, "a following vehicle ( e.g., each of the remaining vehicles 10-2 to 10-5) travels while maintaining a preset following distance dl from a preceding vehicle, and the preset distance dl may be previously set by considering factors such as the purpose of group cruise or speed limit of the path the plurality of group-cruise vehicles 10-1 to 10-5 are traveling on following vehicles) 10-2 to 10-5 may follow their preceding vehicles while maintaining the preset following distance d1"), such that the system:
obtaining state sensor information and location sensor information of a target vehicle (see Figs. 1 - 3, 5 - 7, ¶0006, ¶0010, and ¶0035.  In particular, see Fig. 3 (120) and (140)

    PNG
    media_image1.png
    576
    472
    media_image1.png
    Greyscale


the state sensor information indicative of a vehicle state of the target vehicle, the location sensor information indicative of a location of the target vehicle (see ¶0010, and ¶0035, "The position information may include, for example, GPS information about the target vehicle 11, and the state information may include information about, for example, malfunction of components (such as a battery, motors, or sensors) of the target vehicle 11."  See also Abstract.)
Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle discusses compares the vehicle state of the target vehicle and the location of the target vehicle to one or more data points of vehicle state and vehicle location pairs.  (See Figs. 1, 5, 7, ¶0011, ¶0045, ¶0049.  In particular, see Fig. 5 (S113),

    PNG
    media_image2.png
    384
    385
    media_image2.png
    Greyscale


See Fig. 3, and ¶0045, “The target vehicle malfunction detector 140 may detect whether the target vehicle 11 is in an abnormal state based on the driving information and position information of the target vehicle 11.”  See ¶0049, “the cruise controller 130 may generate topographic image information based on images of the surroundings obtained using the radar, lidar, and camera of the topography sensor 150. In this case, the cruise controller 130 may calculate driving commands for active autonomous cruising based on results of comparison and analysis of the topographic image information and an avoidance path.”  See Fig. 1, Chae’s work teaches vehicle pairs through master vehicle and following vehicles’ relationships, and more specifically, preceding vehicle relationships.  

    PNG
    media_image3.png
    294
    999
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    652
    436
    media_image4.png
    Greyscale

See Fig. 7 (S131, S135, S137, and S139), Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle teaches points of vehicle state and vehicle pairs.)
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein it compares the vehicle state of the target vehicle and the location of the target vehicle to one or more historical data points of vehicle state and vehicle location pairs.  Emphasis added.
Chae also does not teach or suggest a system which comprises a non-transitory computer readable medium, storing instructions for executing a process, the instructions comprising:
determining a behavior prediction of the target vehicle through determining potential state changes of the target vehicle; and 
controlling a vehicle system based on the behavior prediction of the target vehicle.

On the other hand, Vladimerou teaches obtaining one or more historical data points of vehicle state and vehicle location pairs from a database (See Figs. 1 – 3, and ¶0028, ¶0039, ¶0078, and ¶0080.  In particular, see ¶0028, “The vehicle computing system can process, generate, access (e.g., send and/or receive) one or more signals and/or data, including signals and/or data exchanged with various vehicle systems, vehicle components, other vehicles… can access data and/or information by obtaining and/or retrieving the data and/or information (e.g., actively accessing data) from another computing system and/or computing device; and/or receiving, being sent, and/or being provided with data and/or information (e.g., passively accessing data) from another computing system and/or computing device.”  Emphasis added.  See ¶0078, “The operations computing system 104 can be associated with a service provider that can provide one or more vehicle services to a plurality of users via a fleet of vehicles that includes, for example, the vehicle 108. The vehicle services can include transportation the one or more historical data points the vehicle state and the vehicle location pairs.  (Figs. 1 – 3, and ¶0028, ¶0039, ¶0078, and ¶0080.  In particular, see  ¶0028, and ¶0078.  See ¶0080, “the operations computing system 104 can be configured to monitor and communicate with the vehicle 108 and/or its users to coordinate a vehicle service… operations computing system 104 can manage a database that includes data including state data associated with the state of one or more objects including one or more objects external to the vehicle 108. The state data can include a location of an object ( e.g., a latitude and longitude of an object detected by the one or more sensors 114 of the vehicle 108), the state of a vehicle (e.g., the velocity, acceleration, and/or location of the vehicle 108), or the state of objects external to a vehicle (e.g., the physical dimensions, velocity, acceleration, heading, location, position, shape, and/or appearance of one or more objects external to the vehicle”  Emphasis added.

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, with the historical database of vehicle state and location pairs, as taught by Vladimerou.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

Conversely, Yokota teaches determining a behavior prediction of the target vehicle through determining potential state changes of the target vehicle (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0022); and controls a vehicle system based on the behavior prediction of the target vehicle.  (See Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is configured to determine whether or not it is possible to pass the preceding vehicle, on the basis of outputs of the preceding vehicle position / speed predictor 15, the host vehicle speed detector 13, and the host vehicle position detector 14. The passing possibility determinator 16 is configured to determine that it is possible to pass the preceding vehicle if a passing possibility condition is satisfied,"  See ¶0035, 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Chae’s cruise control following system, with the vehicle control system, controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 10,
Modified Chae substantially discloses the non-transitory computer readable medium of claim 7. 
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises, 
reducing a speed of the vehicle system for the behavior prediction being indicative of deceleration of the target vehicle.
Yokota, on the other hand, teaches wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises (see Figs. 1 - 2, ¶0021 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Chae’s cruise control following system, with the vehicle control system, controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 11,
Modified Chae substantially discloses the non-transitory computer readable medium of claim 7, wherein the target vehicle is the vehicle system.  (See rejection for claim 7.)
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises, 
for the behavior prediction indicative of the vehicle system heading towards a portion of a travel route in which speed is reduced, 
reducing the speed of the vehicle system based on the location of the target vehicle.
Yokota, on the other hand, teaches wherein the controlling the vehicle system based on the behavior prediction of the target vehicle comprises (see Figs. 1 - 2, ¶0021 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Chae’s cruise control following system, with the vehicle control system, controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 12,
Modified Chae substantially discloses the non-transitory computer readable medium of claim 7. 
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein the controlling a vehicle system based on the behavior prediction of the target vehicle comprises 
providing a notification in the vehicle system indicative of control being initiated before controlling the vehicle system.
Conversely, Yokota teaches wherein the controlling a vehicle system based on the behavior prediction of the target vehicle (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is configured to determine whether or not it is possible to pass the preceding vehicle, on the basis of outputs of the preceding vehicle position / speed predictor 15, the host vehicle speed 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Chae’s cruise control following system, with a notification apparatus before controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 13,
Chae is considered to disclose a vehicle system (see Figs. 1 - 3, 5 - 7, and ¶0027, "a following vehicle ( e.g., each of the remaining vehicles 10-2 to 10-5) travels while maintaining a preset following distance dl from a preceding vehicle, and the preset distance dl may be previously set by considering factors such as the purpose of group cruise or speed limit of the path the plurality of group-cruise vehicles 10-1 to 10-5 are , comprising: 
a location sensor configured to measure a location of a target vehicle (see Figs. 1 - 3, 5 - 7, ¶0006, ¶0010, and ¶0035.  In particular, see Fig. 3 (120) and (140)

    PNG
    media_image1.png
    576
    472
    media_image1.png
    Greyscale


a state sensor configured to measure a vehicle state of the target vehicle (see ¶0010, and ¶0035, "The position information may include, for example, GPS information about the target vehicle 11, and the state information may include information about, for example, malfunction of components (such as a battery, motors, or sensors) of the target vehicle 11."  See also Abstract.)
Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle discusses comparing the vehicle state of the target vehicle and the location of the target vehicle to one or more data points of vehicle state and vehicle location pairs.  (See Figs. 1, 5, 7, ¶0011, ¶0045, ¶0049.  In particular, see Fig. 5 (S113),

    PNG
    media_image2.png
    384
    385
    media_image2.png
    Greyscale


See Fig. 3, and ¶0045, “The target vehicle malfunction detector 140 may detect whether the target vehicle 11 is in an abnormal state based on the driving information and position information of the target vehicle 11.”  See ¶0049, “the cruise controller 130 may generate topographic image information based on images of the surroundings obtained using the radar, lidar, and camera of the topography sensor 150. In this case, the cruise controller 130 may calculate driving commands for active autonomous cruising based on results of comparison and analysis of the topographic image information and an avoidance path.”  See Fig. 1, Chae’s work teaches vehicle pairs through master vehicle and following vehicles’ relationships, and more specifically, preceding vehicle relationships.  

    PNG
    media_image3.png
    294
    999
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    652
    436
    media_image4.png
    Greyscale

See Fig. 7 (S131, S135, S137, and S139), Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle teaches points of vehicle state and vehicle pairs.)
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein it compares the vehicle state of the target vehicle and the location of the target vehicle to one or more historical data points of vehicle state and vehicle location pairs.  Emphasis added.
Chae also does not teach or suggest a system wherein it comprises a processor, configured to: 
determine a behavior prediction of the target vehicle through determining potential state changes of the target vehicle; and 
control a vehicle system based on the behavior prediction of the target vehicle.
Therefore, Vladimerou and Yokota are introduced to combine with Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, in order to cure the gaps that Chae has in disclosing the claimed invention.

On the other hand, Vladimerou teaches a processor (see Figs. 1 – 2, 9, and ¶0083 - ¶0084, processor 903) configured to: obtain one or more historical data points of vehicle state and vehicle location pairs from a database (See Figs. 1 – 3, and ¶0028, ¶0039, ¶0078, and ¶0080.  In particular, see ¶0028, “The vehicle computing system can process, generate, access (e.g., send and/or receive) one or more signals and/or data, including signals and/or data exchanged with various vehicle systems, vehicle components, other vehicles… can access data and/or information by obtaining and/or retrieving the data and/or information (e.g., actively accessing data) from another computing system and/or computing device; and/or receiving, being sent, and/or being provided with data and/or information (e.g., passively accessing data) from another the one or more historical data points the vehicle state and the vehicle location pairs.  (Figs. 1 – 3, and ¶0028, ¶0039, ¶0078, and ¶0080.  In particular, see  ¶0028, and ¶0078.  See ¶0080, “the operations computing system 104 can be configured to monitor and communicate with the vehicle 108 and/or its users to coordinate a vehicle service… operations computing system 104 can manage a database that includes data including state data associated with the state of one or more objects including one or more objects external to the vehicle 108. The state data can include a location of an object ( e.g., a latitude and longitude of an object detected by the one or more sensors 114 of the state of objects external to a vehicle (e.g., the physical dimensions, velocity, acceleration, heading, location, position, shape, and/or appearance of one or more objects external to the vehicle”  Emphasis added.
Examiner interprets that Vlad’s system could the target vehicle as an external object to the vehicle.  Vladimerou teaches where the state of the “objects external to the vehicle”, in other words, other vehicles, comprising vehicle pairs, their states could also be determined and compared.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, with the historical database of vehicle state and location pairs, as taught by Vladimerou.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

Yokota teaches determining a behavior prediction of the target vehicle through determining potential state changes of the target vehicle (see Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0022); and controls a vehicle system based on the behavior prediction of the target vehicle.  (See Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021, "The passing possibility determinator 16 is configured to determine whether or not it is possible to pass the preceding vehicle, on 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Chae’s cruise control following system, with the vehicle control system, controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 18,
Modified Chae substantially discloses the vehicle system of claim 13. 
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle is silent in teaching a method wherein the processor is configured to provide a notification indicative of control being initiated before instructing an electronics control unit (ECU) to control the vehicle system.

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Chae’s cruise control following system, with a notification apparatus before controlling the host vehicle based upon target vehicle behavior, as taught by Yokota.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

Claims 3, 9, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0154895 A1 to CHAE et al. (herein after "Chae") in view of U.S. Patent Application Publication No. 2017/0197549 A1 to VLADIMEROU et al. (herein after "Vladimerou"), in view of U.S. Patent Application Publication No. 2019/0232960 A1 to YOKOTA. (herein after "Yokota"), and further in view of U.S. Patent Application Publication No. 2018/0225963 A1 to KOBAYASHI et al. (herein after "Kobayashi").

As to Claim 3,
Modified Chae is considered to disclose the method of claim 1.
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle does not teach or suggest  wherein the database is selected based on one or more of:  a designation of a road type associated with the target vehicle being a major road type or minor road type, a vehicle type of the target vehicle, and a time of day in a week.
Therefore, Kobayashi introduced to combine with Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, in view of Vladimerou and Yokota, in order to cure the gaps that Chae has in disclosing the claimed invention.
Kobayashi’s work presents an arrangement where a data acquisition system comprises a recognition sub-system that collects data of a target vehicle from environment information of a user, then evaluates that user of the recognized target 
Kobayashi further teaches wherein the database is selected based on one or more of:  a vehicle type of the target vehicle. (See ¶0091, “the recognition section 1101 can also individually recognize the recognized target vehicle. Individual identification information (ID) of a target vehicle may be extracted from a signal received from the target vehicle via the vehicle-to -vehicle communication section 1201, or individual identification information may be acquired by inquiring a database on a network on the basis of the vehicle license number, the car type, and color information acquired according to image recognition. In addition, a vehicle that does not exist in the database may be newly recorded automatically on the database side.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, with the vehicle type acquisition system and database, as taught by Kobayashi.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 9,
Modified Chae is considered to disclose the vehicle system of claim 13.
wherein the database is selected based on one or more of:  a designation of a road type associated with the target vehicle being a major road type or minor road type, a vehicle type of the target vehicle, and a time of day in a week.
Kobayashi, conversely, teaches wherein the database is selected based on one or more of:  a vehicle type of the target vehicle.  (See ¶0091, “the recognition section 1101 can also individually recognize the recognized target vehicle. Individual identification information (ID) of a target vehicle may be extracted from a signal received from the target vehicle via the vehicle-to -vehicle communication section 1201, or individual identification information may be acquired by inquiring a database on a network on the basis of the vehicle license number, the car type, and color information acquired according to image recognition. In addition, a vehicle that does not exist in the database may be newly recorded automatically on the database side.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, with the vehicle type acquisition system and database, as taught by Kobayashi.  Motivation for combining the above elements can include, but are not limited to: informing following control systems such that the host vehicle utilizing the following control instructions performs at higher efficiencies and precision.

As to Claim 15,
Modified Chae is considered to disclose the vehicle system of claim 13.
However, Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle does not teach or suggest  wherein the database is selected based on one or more of:  a designation of a road type associated with the target vehicle being a major road type or minor road type, a vehicle type of the target vehicle, and a time of day in a week.
Kobayashi, on the other hand, teaches wherein the database is selected based on one or more of:  a vehicle type of the target vehicle. (See ¶0091, “the recognition section 1101 can also individually recognize the recognized target vehicle. Individual identification information (ID) of a target vehicle may be extracted from a signal received from the target vehicle via the vehicle-to -vehicle communication section 1201, or individual identification information may be acquired by inquiring a database on a network on the basis of the vehicle license number, the car type, and color information acquired according to image recognition. In addition, a vehicle that does not exist in the database may be newly recorded automatically on the database side.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, with the vehicle type acquisition system and database, as taught by Kobayashi.  Motivation for combining the above elements can .

Allowable Subject Matter
Claims 2, 8, and 14, 16 - 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661

/RUSSELL FREJD/Primary Examiner, Art Unit 3661